Citation Nr: 1115031	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine prior to June 11, 2009.  

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine from June 11, 2009.  

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee associated with tear of the left medial meniscus, post operative, prior to November 18, 2009.  

5.  Entitlement to an evaluation in excess of 30 percent for a left total knee replacement, from January 1, 2011.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  

In a December 2006 rating determination, the RO continued the 10 percent disability evaluations assigned for degenerative joint disease of the left knee, degenerative joint disease of the right knee, and degenerative joint disease of the lumbar spine.  The Veteran appealed this decision.  

In May 2009, the Veteran appeared at a hearing at the RO before a local hearing officer.  A transcript of the hearing is of record.  

In a July 2009 rating determination, the RO increased the Veteran's disability evaluation for his degenerative joint disease of the lumbar spine from 10 to 20 percent and assigned an effective date of June 11, 2009.  

On November 18, 2009, the Veteran underwent a left total knee replacement.  The RO, in a March 2010 rating determination, assigned a 100 percent disability evaluation for the left total knee replacement from the date of the surgery until January 1, 2011, and assigned a 30 percent disability evaluation thereafter.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of the hearing is of record.  

As a result of the RO's actions above, the Board has listed the issues as such on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

If the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a total disability rating due to unemployability (TDIU) is warranted as a result of that disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran testified that his back and knee disorders made him unemployable and the Board notes that the Veteran was found ot be unemployable as a result of a back disorder and coronary artery vessel disease in 1992, but the issue of entitlement to a TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.



REMAND

As it relates to the Veteran's claim for an increased evaluation for his left total knee replacement, the Board notes that the Veteran has not been afforded a VA examination subsequent to the November 2009 surgery.  Moreover, treatment records associated with the claims folder subsequent to the surgery do not provide sufficient detail to properly rate the Veteran's current residuals of the left total knee replacement.  The Veteran has indicated that the range of motion related to his left knee has decreased since the surgery.  He also testified as to having increased swelling in the left knee.  The Board notes that the most recent VA examination afforded the Veteran occurred in June 2009, prior to the November 2009 surgery, making these findings obsolete for rating the Veteran's current symptomatology.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to he right knee, the Board notes that at the time of his November 2010 hearing, the Veteran reported having instability in his right knee.  He also indicated that his legs were now at an angle when he walked.  He further testified as to having a grinding noise in his knee.  At the time of the June 2009 VA examination neither instability nor grinding/crepitus was noted to be present.  The Veteran's reports of these current symptoms demonstrate a possible worsening of his condition.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995) 

As it relates to the Veteran's claim for an increased evaluation for his degenerative joint disease of the lumbar spine, the Board notes when rating the Veteran's degenerative joint disease, not only the orthopedic manifestations but also the neurological manifestations must be taken into account.  While the June 2009 examiner performed a neurological assessment as part of his VA examination, he did not address whether any nerves were affected as a result of the Veteran's service-connected low back disorder.  Moreover, the Board notes that the Veteran has currently been diagnosed as having diabetes mellitus.  As noted above, where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to assess the current orthopedic and neurological manifestations of his lumbar spine, left knee, and right knee disabilities.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.

As it relates ot the lumbar spine, the examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.

The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods.

The examiner should also specifically note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state. The examiner should also, if possible, identify the neurological impairment resulting solely from the lumbar spine disorder as opposed to the diabetes mellitus.  If the examiner cannot separate the neurological impairment attributable to each disorder, he/she should so state.  

As to the right knee, the examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.

As to the left knee, the examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should further report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.  The examiner must also note the absence or presence of severe painful motion or weakness in the left lower extremity, to include whether these symptoms are caused by the left total knee replacement, if found to be present.  

2.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


